IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS

                                     No. PD-0995-10

                        RODNEY LAMONT HUNT, Appellant

                                             v.

                                THE STATE OF TEXAS

        ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                FROM THE FIFTH COURT OF APPEALS
                        KAUFMAN COUNTY

              Per curiam.

                                      OPINION

       Appellant was convicted of murder and sentenced to 99 years confinement. On

appeal, Appellant claimed that police used a deliberate “question first and warn later”

technique when police gave a “midstream” Miranda warning as discussed by the Supreme

Court in Missouri v. Seibert, 542 U.S. 600 (2004). The Court of Appeals affirmed, holding

that Appellant’s post-Miranda statement was not tainted by a statement that he gave to police
                                                                                             2

before being given the Miranda warnings. Hunt v. State, No. 05-07-01408-CR (Tex.

App.–Dallas, Marcy 16, 2009). Appellant petitioned this Court for discretionary review.

       When the Court of Appeals issued its opinion in this case, it did so without the benefit

of this Court’s opinions in Martinez v. State, 272 S.W.3d 615 (Tex. Crim. App. 2008), and

Carter v. State, 309 S.W.3d 31 (Tex. Crim. App. 2010). Therefore, we vacate the judgment

of the Court of Appeals and remand for that court to consider the effect of Martinez and

Carter, if any, on its reasoning and analysis in this case.




En banc

Delivered: January 26, 2011

Do Not Publish